Case 3:18-cv-16593-MAS-TJB Document 13-1 Filed 04/12/19 Page 1 of 3 PageID: 220



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 LESLIE A. FARBER, LLC
 33 Plymouth Street, Suite 204
 Montclair, NJ 07042
 Ph. (973) 509-8500
 Attorneys for Defendant John Doe subscriber assigned IP address 76.117.94.168

 STRIKE 3 HOLDINGS, LLC,                                Hon. Michael A. Shipp, U.S.D.J.

                                        Plaintiff, Case No. 3:18-cv-16593-MAS-TJB

                       vs.                                         CIVIL ACTION

 JOHN DOE SUBSCRIBER ASSIGNED IP                              DECLARATION OF
 ADDRESS 76.117.94.168,                                       LESLIE A. FARBER
                                       Defendant.

        1.      I, Leslie A. Farber, Esq., counsel for defendant John Doe subscriber assigned IP

 address 76.117.94.168, submit this Declaration in support of this defendant’s Motion to Clawback

 and replace document 6-2 and related relief.

        2.     Defendant initially filed a motion to quash plaintiff’s subpoena to Comcast, or, in the

 alternative, to Proceed Anonymously and for a Protective Order, on February 12, 2019.

        3.     An exhibit to that motion was a copy of Comcast’s cover letter to defendant,

 plaintiff’s subpoena to defendant’s ISP Comcast, which sought to obtain the name and address of

 defendant John Doe subscriber assigned IP address 76.117.94.168 (hereinafter “John Doe”) and the

 Court’s prior Order permitting service of the subpoena.

        4.     When I filed the motion to quash, et al, on February, 12, 2019, I redacted John Doe’s

 name and address on the exhibit so as to preserve that person’s anonymity at least and until the

 Court ruled on the motion to quash.




                                                    1
Case 3:18-cv-16593-MAS-TJB Document 13-1 Filed 04/12/19 Page 2 of 3 PageID: 221



        5.      When I received a copy of the Comcast letter, plaintiff’s subpoena and court order

 from my client, I reviewed the entire document and specifically and carefully deleted all extraneous

 pages from the document including the attorney fee agreement, and then proceeded to redact in

 black that person’s name and any other identifying information from the document to prepare for

 filing it with the Court. When preparing motions of this sort (or to seek an order for the defendant’s

 name to remain anonymous on court records), as I have done several times before, I am aware how

 important it is to make sure that any information and documents filed with the Court do not reveal

 the client’s name or address since otherwise doing so might defeat the purpose of the motion. That

 is why I check and double check the documents when preparing the motion to quash or to remain

 anonymous for filing.

        6.      However, through an undetermined computer error or glitch, a page from the

 agreement showing John Doe’s name and address in this case in advertently appeared at the end of

 the exhibit that was filed with the Court. In the several motions of this type (or motions to keep a

 defendant’s identity anonymous on the court’s records) that I have filed in this District or the

 Southern or Eastern District of New York, this is the first and only time a problem like this has

 occurred.

        7.      Nevertheless, I first learned of the incorrectly filed document in this case on March 5,

 2019, when reviewing an email from opposing counsel from the previous afternoon (March 4 at 4:00

 p.m.), a true copy of which is annexed hereto as “Exhibit A.”

        8.      Upon learning of this problem, I immediately contacted the Court on March 5, 2019,

 explained the circumstances and asked for direction on how proceed to have the incorrectly filed

 document replaced with the correct one. As requested by the Court, I immediately prepared and

 emailed a letter to the Court and adversary counsel which explained the circumstances, asked that



                                                   2
Case 3:18-cv-16593-MAS-TJB Document 13-1 Filed 04/12/19 Page 3 of 3 PageID: 222



 the incorrect document be removed from the Court’s docket and replaced with the correct one, and

 that adversary counsel destroy all paper and electronic copies of the incorrectly filed document. See

 letter dated March 5, 2019, a true copy of which is annexed hereto as “Exhibit B.”

        9.      After some back and forth letters from the parties to the Court, the Court instructed

 defendant to file the instant motion.

        I certify under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct.


                                                       /s/ Leslie A. Farber
 Dated: April 12, 2019                                 Leslie A. Farber
                                                       eMail: LFarber@LFarberLaw.com




                                                  3
